UNITED STATES OMB APPROVAL SECURITIES AND EXCHANGE COMMISSION OMB Number: 3235-0456 Washington, D.C. 20549 Expires:March 31, 2012 Estimated average burden FORM 24F-2 hours per response…2 Annual Notice of Securities Sold Pursuant to Rule 24f-2 Read instructions at end of Form before preparing Form. 1.Name and address of issuer: Forum Funds Three Canal Plaza, Suite 600 Portland, Maine 04101 2.The name of each series or class of securities for which this Form is filed(If the Form is being filed for all series and classes of securities of the issuer, check the box but do not list series or classes):[] Auxier Focus Fund DF Dent Premier Growth Fund Golden Large Cap Core Fund Golden Small Cap Core Fund 3.Investment Company Act File Number: 811-3023 Securities Act File Number: 2-67052 4(a).Last day of fiscal year for which this Form is filed: June 30, 2009 4(b).[]Check box if this Form is being filed late (i.e., more than 90 calendar days after the end of the issuer's fiscal year).(See instruction A.2) Note:If the Form is being filed late, interest must be paid on the registration fee due. 4(c).[]Check box if this is the last time the issuer will be filing this Form. 5.Calculation of registration fee: (i)Aggregate sale price of securities sold during the fiscal year pursuant to section 24(f): $ (ii)Aggregate price of securities redeemed or repurchased during the fiscal year:
